FRIEDMAN, Judge,
Concurring and Dissenting.
I agree with the majority that Daniel Baer and Pearl E. Baer (Appellants) violated section 9.2 of the Quincy Township Zoning Ordinance (Ordinance) by maintaining a junkyard without a license. However, I do not agree that Appellants violated section 6.1(C) of the Ordinance by expanding a non-conforming use without obtaining a special exception from the Zoning Hearing Board (ZHB). Thus, unlike the majority, I would affirm in part and reverse in part the trial court’s June 27, 2000 order affirming the ZHB’s October 18,1999 decisions.
Appellants own 83.7 acres located at 8766 Wayne Highway, Quincy Township (Township), Franklin County, Pennsylvania. Since the decade of the 1960’s, Appellants have operated a bus transportation business on the property. (Trial court op. at 4-5.) Appellants temporarily are parking their buses along the Orphanage Road portion of their lot because it is safer to pull vehicles on and off the road at that location. (ZHB Findings of Fact, No. 9; Trial court op. at 8.) On August 10, 1999, a zoning officer issued an enforcement notice to Appellants alleging that, in relocating the buses, Appellants violated section 6.1 of the Ordinance by expanding a non-conforming use without a special exception. (R.R. at 2a-3a.)
Appellants filed an appeal with the ZHB, arguing that the temporary parking of their buses along Orphanage Road was not an expansion of their non-conforming use. Appellants asserted that they simply moved their buses 200 yards from where they previously were parked, and they did it for safety reasons. There was no expansion of the bus transportation business. (R.R. at 161A-62A.) I am persuaded by this argument. Thus, I do not believe that Appellants were required to seek a special exception under section 6.1(C) of the Ordinance.
The majority does not address whether there was an expansion here because the question raised in Appellants’ brief is whether the ZHB properly denied Appellants’ request for a special exception. The majority declines to address whether the ZHB should have granted a special exception, stating that Appellants never requested a special exception and that the ZHB erroneously treated Appellants’ appeal as a request for a special exception. (Majority op. at 601-602.) I disagree.
The Township’s “Application for Hearing Before the Zoning Hearing Board” (Application) asks the applicant to identify the “Type of Request.” The choices are: (1) special exception; (2) variance; (3) appeal from action of zoning officer; and (4) other. Appellants properly indicated that they were appealing from an action of the zoning officer.1 (R.R. at 14A.)
The Application then asks for a “Brief Description of Request.” Appellants wrote, in pertinent part, as follows: “The Applicants request that they be allowed to continue the existing non-conforming use.... ” (R.R. at 14A.) The ZHB evidently interpreted these words to mean that, if the ZHB concluded that Appellants need a special exception in order to continue their bus transportation business, Appellants are requesting a special exception. *604Indeed, the ZHB found as a fact that, in filing their appeal, Appellants requested a special exception under section 6.1(C) of the Ordinance.2 (ZHB’s Findings of Fact, No. 4.) Certainly, it was reasonable for the ZHB to read Appellants’ Application in this manner.3 Thus, although I agree with Appellants that they did not need a special exception, I would address Appellants’ alternative argument, i.e., that, if required, the ZHB should have granted them a special exception.
Indeed, even if the ZHB erroneously treated Appellants’ appeal as a request for a special exception, Appellants relied on this error in raising the issues for this court’s review. Thus, the fact that Appellants now challenge the ZHB’s denial of a special exception should not prevent this court from addressing that issue. The majority’s contrary position penalizes Appellants for the ZHB’s error, assuming it was an error, and effectively deprives Appellants of their right to appellate review on the bus parking issue. Because appellate review is a right of constitutional dimensions,4 there is good reason here not to decline to address fully the merits of the special exception issue.
The majority actually does address the merits of the issue in a cursory fashion, in dicta, simply stating that Appellants did not prove the elements necessary to obtain a special exception. (Majority op. at 602.) I disagree. Section 6.1(C) of the Ordinance sets forth the following criteria for a special exception: (1) the proposed expansion will not be contrary to the public health, safety and welfare; and (2) the expansion does not go beyond the lot lines of the property. Here, Appellants presented evidence to show that parking their buses along Orphanage Road is safer for the public and that the area along Orphanage Road is within the lot lines of the property. (See ZHB’s Findings of Fact, Nos. 9, 16, 17, 21.) Therefore, contrary to the majority’s statement, Appellants proved the elements necessary to obtain a special exception.
For the foregoing reasons, I would reverse the trial court on the bus parking issue.

. The majority points out that Appellants failed to fill in the special exception portions of the Township’s appeal form. (Majority op. at 601-602.) However, because Appellants received an enforcement notice, Appellants properly indicated that they were appealing from that notice.


. In their appeal to the trial court, Appellants averred multiple times that they requested a special exception. (See R.R. at 7A-8A.)


. Although the ZHB's finding was not challenged at any point in the proceedings, the majority now concludes that the record does not contain substantial evidence to support it. I note that, under Pa. R.A.P.1926, a party may file a supplemental record where anything material to the party is omitted from the record. Here, because Appellants would not have known that this court would challenge sua sponte an unchallenged ZHB finding, Appellants have lost their opportunity to supplement the record with other evidence that might exist showing that Appellants requested a special exception, e.g., a letter to the ZHB. This is patently unfair to Appellants.


.Article V, section 9 of the Pennsylvania Constitution states that there shall be a right of appeal in all cases from a court of record to an appellate court. Article I, section 11 of the Pennsylvania Constitution states that all courts shall be open and that every person shall have remedy by due course of law for an injury done in lands, goods, person or reputation.